Citation Nr: 1207486	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  06-33 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral ankle disability, to include as secondary to service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel

INTRODUCTION

The Veteran served on active duty from September 1961 to February 1963.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which in pertinent part, denied service connection for a bilateral ankle condition.

The Veteran testified before the undersigned at an April 2010 Video Conference hearing.  The hearing transcript is of record.  

In July 2010 and January 2011, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.


FINDING OF FACT

A bilateral ankle disability was not present in service or for many years thereafter, and is not etiologically related to service or a service-connected disability.


CONCLUSION OF LAW

A bilateral ankle disability was not incurred or aggravated during active duty, is not proximately due to or the result of a service-connected disability, and its incurrence or aggravation during active duty may not be presumed.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post- service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. Cir. Sept. 14, 2009).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Direct service connection may not be granted without medical evidence of a current disability, medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2011); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.  
Analysis

The Veteran does not contend and the evidence does not show that his current bilateral ankle disability was incurred during his active military duty.  Rather, the Veteran contends that his currently demonstrated bilateral ankle disability developed as a result of his service-connected bilateral pes planus.

A bilateral ankle disability was not diagnosed until many years after service, and there is no competent evidence to establish that it is due to any event or incident of the Veteran's period of active duty.  

Service treatment records are negative for any evidence of complaints, treatment or a diagnosis related to an ankle disability, and the Veteran's ankles were evaluated as normal at the time of his discharge in.

The post-service medical evidence of record consists of private treatment records from USA Family Practice and the University of South Alabama Hospital, and outpatient treatment records from the VA Medical Center in Biloxi, including the Mobile Outpatient Clinic.  These records do not indicate that the Veteran's bilateral ankle disability is related to his active military service.  

In May 1996, the Veteran was treated at USA Family Practice for what he reported as left ankle/foot pain, after twisting the ankle a week prior, with resulting bluish discoloration that had gone away.  On examination, there was slight swelling, but the Veteran was able to ambulate.  The examiner opined that the possible ankle sprain was possibly a sign or symptom of right-sided parathesias.  X-rays of the right foot showed no fracture, but multiple spurring, secondary to a crush injury in the past.  

VA outpatient treatment records show that the Veteran has reported discomfort in all the joints, and that he was noted to have degenerative joint disease and general osteoarthrosis, with no specific joints identified.  They do not show that the Veteran was diagnosed with an ankle disability related to his active military duty.

There is no other medical evidence of record, VA or private, which indicates that the Veteran has a bilateral ankle disability related to his active military service, or that his currently diagnosed bilateral ankle disability is caused or aggravated by his service-connected bilateral pes planus.

In this regard, the Board notes that the Veteran was afforded a VA examination in January 2002.  The Veteran reported that he had osteoarthritis all over his body.  He complained of pain in the hips, knees, ankles and feet, worsened with weight-bearing and intermittent tingling from below the knees down to the feet.  The examiner noted that there was a history of an old injury to the right ankle that occurred when the Veteran was working under a car which fell off of a jack, which caused him to spend six months in a cast.  X-rays taken at that time revealed mild degenerative joint disease, mainly in the right ankle, with minimal sclerosis of the medial malleolus, noted to probably reflect an old injury.  The examiner diagnosed arthritic-type pain of the ankles and other joints.  He did not give an opinion on the etiology of the Veteran's diagnosed ankle disability.

He was afforded another VA examination in August 2010.  Bilateral ankle X-rays taken at that time revealed degenerative changes of both ankles at the ankle mortise joint, more pronounced on the right, and bilateral calcaneal spurs.  The examiner diagnosed bilateral ankle osteoarthritis and left ankle medial laxity of uncertain etiology.  The examiner opined that the bilateral ankle osteoarthritis was more likely than not caused by or related to natural aging, and not caused by or related to the Veteran's service-connected bilateral pes planus.  The rationale was that there was no evidence of an ankle injury during service; the Veteran's ankle osteoarthritis is consistent with his natural age and not greater than expected for his age; and his mild Achilles misalignment did not rise to the level to impact ankle functioning.  The examiner opined that the Veteran's left ankle weakness was more likely than not caused by or related to an injury some time after service, and not caused by or related to his service-connected bilateral pes planus.  His rationale was that pes planus does not cause ankle instability except in the face of clinically significant hyperpronation and Achilles misalignment, which the Veteran did not have.

The Veteran was afforded his most recent VA examination in February 2011.  The examiner opined that the Veteran's bilateral ankle osteoarthritis was not caused by or a result of, or aggravated by the Veteran's bilateral pes planus disability because pes planus is not a known cause of or contributor to aggravation of osteoarthritis of the ankles.  The examiner also opined that the Veteran's diagnosed left ankle medial laxity of uncertain etiology was not caused by or a result of or aggravated by his mild pes planus because pes planus does not cause or aggravate ankle instability in the absence of objective significant hyperpronation of the feet and Achilles misalignment, both of which were clinically absent during examination in 2005, 2009 and 2010.  There is no contrary medical opinion of record.

The presumption of service connection for chronic diseases diagnosed within one year following discharge from active duty is also not applicable to this case because the evidence demonstrates that the Veteran's osteoarthritis was initially diagnosed several years after the Veteran's discharge from service.  

The Veteran is competent to report the symptoms of his disability; however, it would require medical expertise to say that the current bilateral ankle osteoarthritis or left ankle medial laxity, identified long after service, is the result of a disease or injury in service, or is related to a service-connected disability.  The Veteran, as a layperson, is not qualified to render an opinion concerning the medical cause of his bilateral ankle disability.  38 C.F.R. § 3.159(a)(1),(2) (2011).

In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a March 2005 letter, issued prior to the adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of Dingess, including the disability-rating and effective-date elements of the claims, in a March 2006 letter.

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  
There was a timing deficiency in that the March 2006 letter was sent after the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claim in supplemental statements of the case issued in September 2006, October 2009, August 2010 and August 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103S; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  Additionally, the Veteran was provided a proper VA examination of his ankles in February 2011.

In addition, the Board remanded the claim in January 2011 so that a complete VA opinion could be obtained.  The requested opinion was obtained in February 2011.  The remand instructions were thereby complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

In sum, the Board concludes that any errors in the notice and the development of the claims by the originating agency were not prejudicial to the Veteran.



ORDER

Service connection for a bilateral ankle disability is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


